

117 S1954 IS: John H. Chafee Blackstone River Valley National Heritage Corridor Reauthorization Act of 2021
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1954IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Reed introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo reauthorize the John H. Chafee Blackstone River Valley National Heritage Corridor, and for other purposes.1.Short titleThis Act may be cited as the John H. Chafee Blackstone River Valley National Heritage Corridor Reauthorization Act of 2021.2. Reauthorization of John H. Chafee Blackstone River Valley National Heritage CorridorSection 10(a) of Public Law 99–647 (54 U.S.C. 320101 note; 100 Stat. 3630; 104 Stat. 1018; 128 Stat. 3804) is amended by striking 2021 and inserting 2036.